Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 06/30/2021 has been received and considered. Claims 1, 3, 5-13, 15, and 17-20 are presented for examination.

Claim Objections
2. 	Claims 1, 6, 13, 18, and 20 are objected to because of the following informalities:
As per Claims 1, 13 and 20, they recite the limitation “the evaluation values corresponding to the conversion parameters” in line 11 (Claim 1), line 14 (Claim 13) and line 9-10 (Claim 20) which would be better as “evaluation values corresponding to the conversion parameters”.
As per Claim 1 and 13, they recites the limitation “calculating the evaluation value” in line 14 (Claim 1) and line 17 (Claim 13)which would be better as “calculating the evaluation values” and the limitation “determining” in line 15 (Claim 1) and line 17 (Claim 13) which would be better as “deciding”.
As per Claim 6, it recites the limitation “the acquisition function based on” in line 3 which would be better as “an acquisition function”.
As per Claim 18, it recites the limitation “the acquisition function based on” in line 3 which would be better as “an acquisition function”.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1, 3, 5-13, 15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, as per Claim 1 and 13, they recite the limitation “the relationship” in line 15 (Claim 1) and line 18 (Claim 13) which lacks antecedent basis. Further “relationship” of what?
As per Claim 1 and 13, it recites the limitation “the acquisition function” in line 15 (Claim 1) and line 18 (Claim 13) which lacks antecedent basis. Further “function” of what? 
As per Claim 5, it recites the limitation “the acquisition function” in line 5-6 which is unclear what the limitation refers. Is it referring the limitation “an acquisition function from the conversion parameters” in Claim 5, line 3-4 or the limitation ““the acquisition function” in Claim 1, line 15? 
As per Claim 6, it recites the limitation “the acquisition function” in line 7-8 which is unclear what the limitation refers. Is it referring the limitation “the acquisition function based on 
As per Claim 17, it recites the limitation “the acquisition function” in line 5-6 which is unclear what the limitation refers. Is it referring the limitation “an acquisition function from the conversion parameters” in Claim 17, line 3-4 or the limitation ““the acquisition function” in Claim 13, line 18? 
As per Claim 18, it recites the limitation “the acquisition function” in line 7-8 which is unclear what the limitation refers. Is it referring the limitation “the acquisition function based on a relational expression …” in Claim 18, line 3-4 or the limitation ““the acquisition function” in Claim 13, line 18?

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1, 3, 5-13, 15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1, 3, 5-12 recite an apparatus system and the claims 13, 15, and 17- 19 recite a system comprising a simulator, and therefore is a machine, which is a statutory category of invention. The claim 20 recites steps or acts including g calculating evaluation values of the output data; thus, the claims are to a process, which is one of the statutory categories of invention. 
(Step 2A – Prong One)  The claims 1, 13 and 20 recite:  
under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0039]-[0040] of PG PUB of the invention); 
generating conversion parameters of a dimension number changed from the dimension number of the input parameters (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0035]-[0036] of PG PUB of the invention); 
deciding next input parameters based on pairs of the conversion parameters and the evaluation values corresponding to the conversion parameters (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0038]-[0039] of PG PUB of the invention), 
deciding output data obtained by inputting the input parameters in a function for predicting part of the acquired output data, as the conversion parameters (under its broadest reasonable interpretation, mathematical calculation using mathematical techniques as described in the paragraph [0035]-[0036] of PG PUB of the invention).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, repeating the acquiring, the storing, the calculating, the generating, and the deciding, until satisfying a predetermined condition are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional 
Further the limitation “acquiring output data expressing a result of experiment or simulation based on input parameters;” and “storing the input parameters and the output data corresponding to the input parameters, as a pair;” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amount to mere data output (see MPEP 2106.05(g)). These additional elements do not integrate simulation and optimization into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. line 26-33 on Page 3) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements   
The limitation “visualize…”, “generates a graph”, and “illustrates a relational expression” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).  Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claim 1, 3, 5-6, 10-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 20030191728 A1), and in view of Jin et al. (US 7428514 B2).
As per Claim 1, 13 and 20, Kulkarni et al. teaches an optimization apparatus/system/method (Abstract), comprising processing circuitry configured to: : 
acquire output data expressing a result of experiment or simulation based on input parameters ([0013] “input-output sample data set using computer simulations”); 
store the input parameters and the output data corresponding to the input parameters, as a pair ([0014], “input-output pattern”);
 calculate evaluation values of the output data ([0029] “the weight matrices W.sup.H and W.sup.o”); 

Kulkarni et al. fails to teach explicitly generate conversion parameters of a dimension number reduced from the dimension number of the input parameters; 
decide next input parameters based on pairs of the conversion parameters and the evaluation values corresponding to the conversion parameters;… estimating the relationship, calculating the acquisition function… wherein the processing circuitry is further configured to decide output data obtained by inputting the input parameters in a function for predicting part of the acquired output data, as the conversion parameters.
Jin et al. teaches generate conversion parameters of a dimension number reduced from the dimension number of the input parameters (Examiner Interpretation: “conversion parameters” is interpreted as reduced number of input parameters because generating conversion parameter is simply reducing number of input parameters using mathematical algorithm according to the specification (i. e. paragraph [0035]-[0037] of the PG PUB); 
decide next input parameters based on pairs of the conversion parameters and the evaluation values corresponding to the conversion parameters (Col. 10 lines 32-64, Col 11 lines 60-67, Col. 12 lines 1-50, Fig. 6 “to map them into a coordinate system minimizing the linear correlations”)…
estimating the relationship, calculating the acquisition function (Fig. 4 & 9, Col. 10 lines 32-64, Col 11 lines 60-67, Col. 12 lines 1-50) …wherein the processing circuitry is further configured to decide output data obtained by inputting the input parameters in a function for 
Kulkarni et al. and Jin et al. are analogous art because they are both related to a mathematical modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Jin et al. into Kulkarni et al.’s invention to obtain the invention as specified in Claim 1 to reduce the dimensionality and to generate the model efficiently (Jin et al: Col 11 lines 60-67). In particular, Principal Component Analysis method as taught by Jin et al. would have been easily adopted by one having ordinary skill in the art to reduce the dimensionality (Col 11 lines 60-67, Col. 12 lines 1-50).

As per Claim 3 and 15, Kulkarni et al. teaches  wherein the processing circuitry is further configured to output input parameters utilized in an experiment or simulation having satisfied the predetermined condition, as an optimum input parameter ([0029] , [0038]-[0039]  “GA-based optimization… find the optimum values of the input/output variable”). 

As per Claim 5 and 17, Kulkarni et al. fails to teach explicitly wherein the processing circuitry is further configured to calculate an acquisition function from the conversion parameters; and decide the next input parameters so that the acquisition function becomes maximum. 

decide the next input parameters so that the acquisition function becomes maximum (Fig. 4 & 9, Col 11 lines 60-67, Col. 12 lines 1-50). 

As per Claim 6 and 18, Kulkarni et al. fails to teach explicitly wherein the processing circuitry is further configured to calculate the acquisition function based on a relational expression of the conversion parameters and a mean value of the corresponding evaluation values and a relational expression of the conversion parameters and variance of the corresponding evaluation values; and decide the next input parameters so that the acquisition function becomes maximum. 
Jin et al. teaches calculate the acquisition function based on a relational expression of the conversion parameters and a mean value of the corresponding evaluation values and a relational expression of the conversion parameters and variance of the corresponding evaluation values (Fig. 4 & 9, Col. 10 lines 32-64, Col 11 lines 60-67, Col. 12 lines 1-50); and 
decide the next input parameters so that the acquisition function becomes maximum (Fig. 4 & 9, Col 11 lines 60-67, Col. 12 lines 1-50). 

As per Claim 10, Kulkarni et al. teaches wherein the processing circuitry is further configured to: 
store ideal data including an ideal experiment or simulation result ([0026] “input pattern and the corresponding output (target) pattern” [0029] “corresponding target output”); and 

As per Claim 11, Kulkarni et al. teaches wherein the processing circuitry is further configured to: 
determine whether the output data is missing ([0033], [0036] [0042]-“compute the fitness value” and “evaluating the fitness value”); and 
replace an evaluation value corresponding to at least one of a plurality of input parameters based on an evaluation value corresponding to another input parameters for output data not missing, when output data corresponding to the specific input parameters is determined as missing ([0029] “where the optimal amount of noise to be added to each input/output variable”, [0040]-[0042] “adjusting the network weight matrices W.sup.H and W.sup.o” based on “the fitness value”). 
As per Claim 12, Kulkarni et al. fails to teach explicitly wherein, when the output data corresponding to the at least one of a plurality input parameters is determined as missing, the processing circuitry is further configured to replace an evaluation value to be maximized with a minimum value of an evaluation value of the other input parameters or replace an evaluation value to be minimized with a maximum value of the evaluation value of the other input parameters.
Jin et al. teaches when the output data corresponding to the at least one of a plurality input parameters is determined as missing, replaces an evaluation value to be maximized with a minimum value of an evaluation value of the other input parameters or replace an evaluation .

6.	Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 20030191728 A1), in view of Jin et al. (US 7428514 B2), further in view of Mathwork (“A Guide to MATLAB”).
Kulkarni et al. as modified by Jin et al. teaches most all of the instant invention as applied to claims 1, 3, 5-6, 10-13, 15, 17-18, and 20 above.
As per Claim 7 and 19, Kulkarni et al. as modified by Jin et al. fails to teach explicitly wherein the processing circuitry is further configured to visualize a correspondence relationship between the conversion parameters and the evaluation values. 
Mathwork teaches visualize a correspondence relationship between the conversion parameters and the evaluation values (Pg 24-25 “Graphing with plot”). 
Kulkarni et al. as modified by Jin et al. are and Mathework analogous art because they are all related to a mathematical modeling and simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Mathework into Kulkarni et al. as modified by Jin et al.’s invention to obtain the invention as specified in Claim 7 and 19 to reduce the dimensionality and to generate the model efficiently (Jin et al: Col 11 lines 60-67).  Further, Mathwork teaches two-dimensional plots using “plot” command using a suitable coordinate system for plotting 

As per Claim 8, Kulkarni et al. as modified by Jin et al. fails to teach explicitly wherein the processing circuitry is further configured to generate a graph of the evaluation values plotted per numerical value of each conversion parameter. 
Mathwork teaches wherein generate a graph of the evaluation values plotted per numerical value of each conversion parameter (Pg 24-25 “Graphing with plot”).

As per Claim 9, Kulkarni et al. as modified by Jin et al. fails to teach explicitly wherein the processing circuitry is further configured to illustrate a relational expression expressing the correspondence relationship between the conversion parameters and the evaluation values. 
Mathwork teaches illustrate a relational expression expressing the correspondence relationship between the conversion parameters and the evaluation values (Pg 24-25 “Graphing with plot”).
Response to Arguments
7. 	Applicant's arguments filed 06/30/2021 have been fully considered but they are not persuasive.


As per Claim Rejections - 35 USC § 101, applicants have argued that:

    PNG
    media_image1.png
    200
    655
    media_image1.png
    Greyscale

As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  “computer” (Claim 20); “an apparatus” (Claim 1, 3, 5-12) comprising “processing circuitry”; “a system” (Claim 13, 15, and 17-19) comprising “a simulator” and “a processing circuitry” amount to no more than mere instruction to apply the exception using generic computer components. Further these additional elements do not (1) improve the functioning of a computer or other technology, (2) are not applied with any particular machine (except for generic computer components), (3) do not effect a transformation of a particular article to a different state, and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. These additional elements do not integrate the simulation and optimization method into a practical application, i. e. an optimization of shape and form of semiconductor device design and fabrication process, because they are generally linking the use of the judicial exception to a particular technological environment and they do no more than implement the mathematical 

As per Claim Rejections - 35 USC § 101, further applicants have argued that:

    PNG
    media_image2.png
    142
    623
    media_image2.png
    Greyscale

As discussed above with respect to integration of the abstract idea into a practical application, the additional element “a processing circuitry” which is recited at high level generality and amounts to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept. Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.  Therefore, 101 rejection maintains.

As per Claim Rejections - 35 USC § 103, applicants have argued that:
Jin recites in col. 11, lines 60-67, that "to reduce the dimensionality and to generate the model efficiently, Principal Component Analysis (PCA) is used." However, in general, the PCA is a method of reducing the dimensionality without using training data. On the other hand, the present application proposes to reduce the dimensionality by using the training data. More specifically, the features of amended independent claims 1, 13 and 20 recite "predicting part of the acquired output data." This features means using the training data. 

Especially, in search of an optimum solution, the input parameters are designated by a user. Therefore, even if the input parameter is analyzed, valuable information is not obtained. The valuable information is included in the output data obtained by simulation or experiment, and the output data corresponds to the training data. 
According to the claimed subject matter, the output data obtained by the simulation or experiment is utilized effectively to reduce the dimensionality, thereby reducing the dimensionality more effectively than the PCA or the other method. The "part of output data" recited in the claims includes the objective variable for optimization and the other information except for the objective variable.

Applicants' argument is more specific than the claim language. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “using the training data”, “the output data corresponds to the training data” and “part of the acquired output data…includes the objective variable for optimization and the other information except for the objective variable”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further it is noted that Specification does not disclose “training data”. Also it is noted that the claims recite the limitation “decide output data obtained by inputting the input parameters in a function for predicting part of the acquired output data, as the conversion parameters”, not “output data corresponds to the training data”. Further applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. In particular, they fail to clearly point out what .

Conclusion
10.  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EUNHEE KIM
Primary Examiner
Art Unit 2127


/EUNHEE KIM/Primary Examiner, Art Unit 2127